Applicant should note that the examiner on this case has changed.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 6/6/2022 to claims 1, 10, 12, 27 and 28 have been entered. Claims 19-23 and 25 have been canceled. Claims 30 and 31 have been added. Claims 1-3, 7-18, 24, and 26-31 remain pending, of which claims 1-3, 7-9, and 26-31 are being considered on their merits. Claims 10-18 and 24 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9, and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the magnetic nanoparticles are at a concentration from about 0.1 mg Fe/mL to about 30 mg Fe/mL when the cryopreserved specimen is perfused with the cryoprotective composition and/or the magnetic nanoparticles are at a concentration from about 1 mgFe/mL to about 100mgFe/ml when the cryopreserved specimen is suspended in the cryoprotective composition”. Therefore the concentration of the nanoparticles in the claimed product are different depending on if (1) a specimen is perfused with the composition or (2) a specimen is suspended with the composition. The issue is that the claim specifically provides the option of a specimen being both perfused and suspended in the claimed composition. It is unclear how the claimed product can simultaneously have two different concentrations of nanoparticles when a specimen is both perfused and suspended in the composition.  As such the metes and bounds of the claim cannot be determined. Clarification within the claim is required. If applicant intended the two options to be alternatives, amending “and/or” in line 14 to “or” would resolve this issue. 
Claims 27 and 28 are indefinite for the same reason as claim 1, since they both also limit to an embodiment wherein the composition would simultaneously have two different concentrations of nanoparticles. As such the metes and bounds of the claims cannot be determined. Clarification within the claims is required. If applicant intended the two options to be alternatives, amending “and/or” in line 4 to “or” would resolve this issue.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 30 and 31 each recites the broad recitation “organs”, and the claim also recites “portions of organs” which is the narrower statement of the range/limitation. Similarly, claims 30 and 31 each recites the broad recitation “tissues”, and the claim also recites “portions of tissues” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.	
The composition of independent claim 1 is a “cryoprotective composition” comprising “a cryoprotective agent” and magnetic nanoparticles. The composition of independent claim 1 does not limit to the composition including a “specimen” but rather states that the composition can be used with a specimen. Specifically, the only mention of a specimen in claim is the wherein clause of lines 4-5 which recites “wherein the concentration of the magnetic nanoparticles is effective for magnetically induced, uniform rewarming of a cryopreserved specimen”, and the wherein clauses of lines 13-16 which limit to concentrations of nanoparticles when a cryopreserved specimen is either submerged or perfused with the claimed cryoprotective composition. Therefore the only mention of a “specimen” in independent claim 1 is in regards to intended use and resulting functional properties of the composition. The claimed composition does not include any specimen as part of the claimed composition. Claim 30 depends from claim 1 and recites “wherein the cryopreserved specimen suspended in the cryoprotective composition comprises cells, clusters of cells, organs, portions of organs, tissues, portions of tissues and combinations thereof”. Since the product of independent claim 1 does not include a specimen, it is unclear if this claim is (1) limiting to the inclusion of a specimen as part of the claimed product of a “cryoprotective composition”, or (2) further limiting the intended use of the claimed composition without requiring a specimen be part of the claimed composition. Claim 31 is indefinite for the same reasons as claim 30. As such the metes and bounds of claims 30 and 31 cannot be determined. Clarification within the claims is required. 
For the purposes of applying prior art only, claims 30 and 31 are interpreted as limiting to the intended use of the claimed composition and not to the inclusion of a specimen as part of the claimed product.  
Because claims 2-3, 7-9, and 26-31 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  While claim 27 further limits claim 1 by reciting a narrower range of concertation of nanoparticles when the option of “when the cryopreserved specimen is perfused with the cryoprotective composition” is selected, the claim does not further limit the embodiment “when the cryopreserved specimen is suspended with the cryoprotective composition”. In the case, claim 27 limits to the exact same range as recited in claim 1. Therefore, when the cryopreserved specimen is suspended in the composition of claim 1, claim 27 fails to further limit the claim from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a).

Claims 1-3, 7-9, and 26-31 remain rejected under 35 U.S.C. § 103(a) as being unpatentable over Gabbai (WO 2007/077560; 2007; cited in the IDS filed 5/17/2017), further in view of Todd et al. (U.S. PGPUB 2012/0087868; 2012), Bikram, M. (U.S. PGPUB 2010/003197; 2010) and Bordelon et al. (Journal of Applied Physics, Vol. 109, No 124904, pp. 1-8; 2011).  
Regarding claim 1, Gabbai teaches cryoprotective compositions and methods of using, where the composition includes a cryoprotective agent (e.g., among others, agarose, albumin, chondroitin sulfate, dextrans, diethylene glycol, dimethyl sulfoxide (DMSO), ethanol, ethylene glycol, glucose, glycerol, maltose, mannitol, methanol, polyethylene glycol, sorbitol, sucrose, trehalose; see full listing at page 6, lines 11-22) and a nanostructure (i.e. a structure on the sub-micrometer scale which includes one or more particles, each being on the nanometer or sub-nanometer scale and commonly abbreviated "nanoparticle;" page 12, lines 27-29) comprising a core material of nanometric size enveloped by ordered fluid molecules of liquid, wherein the core material may comprise ferromagnetic material which must necessarily be nanoparticle sized to fit in a nanometric sized envelope (page 4, lines 16-18 and page 5, lines 26-29; specifically, page 5, lines 4-6; and 27-29). Regarding claim 1, Gabbai teaches the composition in a cryopreserved state with the nanoparticles dispersed within the composition (page 24, lines 8-10).
It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same ferromagnetic as Applicant’s) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
In view of the above, the composition is examined for the structural components, which are capable of the functions therein.  
Gabbai also teaches heat-shock treatment as an alternative to acclimation prior to cryoprotection, indicating a need to determine the limits of the composition to heat (Gabbai page 22, lines 27-30).  
Gabbai further teaches that suitable thawing and recovery is essential to cell survival and to recovery of cells in a condition substantially the same as the condition in which they were originally frozen (page 26, lines 15-17).  As the temperature of the cryoprotected cellular matter is increased during thawing, small ice crystals consolidate and increase in size, where large intracellular ice crystals are generally detrimental to cell survival (page 26, lines 17-19).  To prevent this from occurring, cryoprotected cellular matter should be thawed as rapidly as possible, where any heating method can be employed including electromagnetic radiation (page 26, lines 19-26).  
Regarding claim 1, Gabbai teaches that the core material is selected from ferroelectric material, ferromagnetic material and piezoelectric material (page 5, lines 26-29 and page 13, lines 9-10).  Gabbai also teaches the concentration of nanoparticles is less than 1020 per liter (page 5, lines 16-17).  Gabbai also teaches the polarization of the material can be reversed or reoriented by the application of an electric field (i.e., superparamagnetic; Gabbai page 13, lines 9-17).  Gabbai teaches ferromagnetic materials (page 5, lines 26-29).  Gabbai further teaches that the cryoprotective composition comprises a core material of a nanometer size (page 12, line 27, to page 13, line 2; page 13, lines 5-8).  Gabbai also teaches that the long-range interactions between the nanostructures (e.g., core having ferroelectric material maintains permanent magnetization) lends to the unique characteristics of the cryoprotective composition, where the nanostructures provide a stabilizing environment (page 13, lines 11-17 and page 14, lines, 22-31).  
Although Gabbai teaches the above cryoprotective composition, Gabbai does not explicitly teach the specific diameters of superparamagnetic or ferromagnetic nanoparticles or a concentration of magnetic nanoparticles (i.e., instant claims 1 and 26), as well as the amount of iron in mg/mL (i.e., as in instant claims 1, 27 and 28).  Further, Gabbai does not teach that the composition has a volumetric specific absorption rate of at least 0.1 W/ml when excited by a radiofrequency field with a magnetic field strength between about 1kA/m and about 200 kA/m, and that the specific absorption rate normalized to the mass of magnetic nanoparticles in the cryoprotective composition is at least 10 Watts/gram Fe.
Regarding claim 1, Todd teaches compositions and methods having nanoparticle-loaded cells, where in at least one embodiment the nanoparticles are magnetic, paramagnetic, or superparamagnetic particles comprising a metal oxide, such as iron oxide (paragraphs 24 and 79; claim 10).  Todd teaches that metal nanoparticles offer several advantages in that carrier cells loaded with metal nanoparticles have one or more of the unexpected properties, including viability, capacity to migrate, any of the above properties after a freeze thaw cycle, and any of the above properties after hypothermic storage (paragraphs 81-89).  
Regarding claims 1 and 26, Todd teaches that the nanoparticles may comprise a diameter of less than about 10nm (e.g., between 1 nm to about 5nm; paragraphs 22 and 76).  Todd also teaches cryopreservation of the nanoparticle loaded cells, where cell viability was examined (i.e., assessed and interpreted as having “minimal biomaterial damage;” paragraphs 252-254).  Todd also teach preparing nanoparticles based on useful paramagnetic and superparamagnetic metal oxide core particles, where the amounts may be adjusted accordingly (paragraphs 79-80 and 138).  
Regarding claims 1, 27 and 28, Bikram teaches superparamagnetic iron oxide nanoparticles having thermolytic properties (Abstract; paragraphs 8, 15 and 16).  Bikram teaches that the nanoparticle magnetic core may be iron oxide, where the ratio of the iron (II) to iron (III) may be about 1:1 (paragraph 47).  Further, Bikram teaches iron oxide nanoparticles at concentrations of 100 µg/ml (paragraph 109; i.e., teaching the lower limit of the claimed range).  Bikram also teaches an embodiment having 100 mg of each iron oxide nanoparticle added to separate vials of 1ml of phosphate buffered saline (paragraph 112; i.e., teaching the upper limit of the claimed range).  
It is additionally noted that in view of the above regarding the concentration amount of the magnetic nanoparticles, in MPEP § 2144.05(II)(A), generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
Additionally it is also noted that in MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Regarding claims 1 and 29, it is initially noted that the originally filed specification indicates measuring mass-normalized, field dependent heating (SARFe) of commercially available Micromod (ferromagnetic; 60-80 nm core) magnetic nanoparticles (mNPs) in dispersed, aqueous solution at room temperature (page 3, lines 10-12, page 13, line 1; Fig. 5b).  Additionally, the originally filed specification indicates that volumetric heating (SARV) demonstrates a direct dependence on mNP concentration (page 3, lines 14-15; Fig. 5d).  Fig. 5b is below:

    PNG
    media_image1.png
    331
    518
    media_image1.png
    Greyscale

It is additionally noted that in the originally filed specification, the SARV can be normalized to the nanoparticle mass (SARFe, W/mg Fe) (SARV = SARFe × [mNP]; page 12, lines 21-22).
Bordelon teaches that magnetic nanoparticles can create heat that can be exploited when they are exposed to alternating magnetic fields (AMF), where at a fixed frequency, the particle heating efficiency or specific power loss (SPL) depends upon the magnitude of the AMF (Abstract).  The magnetic and structural properties of nanometer-sized particles largely determine the heating efficiency for particular AMF conditions with the most influential factors including saturation magnetization, anisotropy, and relaxation time (page 1, column 1, paragraph 1).  Particle concentration, Brownian motion, and inter-particle interactions can also profoundly influence the heating properties of magnetic nanoparticle suspensions (page 1, column 1, paragraph 1).  
Bordelon also teaches that accurate characterization of the heat produced, (i.e., SPL), over a wide AMF amplitude range provides critical data to inform decisions for biomedical applications while also gaining insight into the magneto-structural properties of the particles (page 1, column 2, paragraph 2).  Three aqueous iron oxide magnetic nanoparticle (MNP) formulations (including BNF-Starch particles, nanomag®-D-spio, both commercially available from Micromod Partikeltechnologie) were obtained and characterized (page 2, column 2, paragraph 3; Table I).  
Characterization of amplitude-dependent SPL of the dextran-iron oxide nanoparticle suspensions was performed through saturation to 94 kA/m with a uniform field to 100 kA/m at ~150 kHz (Abstract).  Bordelon teaches a novel method to empirically determine the appropriate range of the heating curve from which the SPL is then calculated (Abstract).  These results agree with SPL values calculated from the phenomenological Box-Lucas equation (Abstract).  
Amplitude-dependent SPL results are shown in Fig. 5, and Table II provides a summary of select values (page 4, column 1, paragraph 2; Table II).  
[AltContent: textbox (Nanomag)][AltContent: textbox (BNF)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    516
    769
    media_image2.png
    Greyscale

Bordelon teaches that the Micromod BNF-Starch particles display relatively poor heating at low amplitude with rapidly increasing heating efficiency between 24 and 64 kA/m, and a maximum SPL of 537±8 W/g Fe (i.e., 0.537 ±8 W/mg Fe) above 80 kA/m (page 4, column 1, paragraph 2; Table II).  By contrast the Micromod nanomag®-D-spio particles produce heat more efficiently at low field than the BNF-Starch particles to ~24 kA/m (page 4, column 1, paragraph 2; Table II).  The nanomag®-D-spio related SPL then plateaus at ~30 kA/m and reaches only 162 ±3 W/g Fe (i.e., 0.162 ±3 W/mg Fe) at 94 kA/m (page 5, column 1, paragraph 2; Table II).   
In view of the above, Bordelon is utilizing the same type of commercially available Micromod mNPs as Applicant, where the Bordelon is characterizing mNPs utilizing field strengths (i.e., 0-100 kA/m) and W/g Fe within the claimed ranges as Applicant (i.e., Bordelon teaches normalized compositions greater than 10 W/g Fe).  It is also noted that Bordelon teaches that Micromod BNF-Starch particles and nanomag®-D-spio particles have iron concentrations of 29.1 mg/ml and 6 mg/ml, respectively (Table II).  If according to the originally filed specification that the SARV can be normalized to the nanoparticle mass (SARFe, W/mg Fe) (SARV = SARFe × [mNP]; page 12, lines 21-22), then Bordelon teaches, utilizing the same type of commercially available mNPs as Applicant where the BNF-Starch and nanomag®-D-spio particles would have a SARv of 15.6 W/ml (i.e., 0.537 ±8 W/mg Fe × 29.1 mg/ml) and 0.97 W/ml (i.e., 0.162 ±3 W/mg Fe × 6 mg/ml), respectively.
In view of the above, where Bordelon is utilizing the same commercially available mNPs as Applicant, the mNPs in Bordelon would have the same properties as those Micromod particles Applicant utilized within the originally filed specification (see the above paragraphs concerning inherency, MPEP § 2112 (II)), In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112.01(II); expressly incorporated herein).  
It would have been obvious for a person of ordinary skill in the art to combine the methods of Gabbai, Todd and Bordelon, since Todd also teaches magnetic, paramagnetic, or superparamagnetic core particles comprising a metal oxide, such as iron oxide, which offers several advantages in that carrier cells loaded with metal nanoparticles have one or more of the unexpected properties, including viability after hypothermic storage, Gabbai teaches nanostructures (e.g., nanoparticles with core having ferroelectric or ferromagnetic material which maintains permanent magnetization) lends to the unique characteristics of the cryoprotective composition (Todd, paragraphs 24; 79-89, 186, and 252-254; claim 10; Gabbai, page 13, lines 11-17 and page 14, lines, 22-31), while Bordelon teaches known commercially available magnetic nanoparticles (mNPs) and how to characterizes their heating properties for subsequent use in biomedical research applications.
Although Gabbai teaches the use of ferromagnetic particles, Gabbai does not expressly teach using superparamagnetic particles, Todd specifically teaches that superparamagnetic nanoparticle-loaded carrier cells may be used in preservation methods (e.g., cryopreservation; paragraph 186; Example 20), while Bordelon teaches that mNPs are known to be utilized in biomedical research.
It would have been obvious for a person of ordinary skill in the art to have utilized the concentrations of iron oxide nanoparticles of Bikram with those of Gabbai, Todd and Bordelon since Todd teaches preparing nanoparticles based on useful paramagnetic and superparamagnetic metal oxide particles, where the amounts may be adjusted accordingly (e.g., as expressly stated as described in Bikram; Todd, paragraph 138), and Bikram expressly teaches iron oxide nanoparticles at concentrations of100 µg/m and 100 mg/mL; Todd paragraphs 79-80, and 138).  Additionally, Bikram teaches that the composition taught therein are nanoparticles that possess thermolytic properties (e.g., physical temperature properties that would be relevant to the methods of Gabbai, Todd and Bordelon; Bikram paragraph 8).      
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the methods of the references because all of the compositions and methods taught within the references address enhancing metal nanoparticles for the purposes of thermotherapeutic agents (e.g., may include cryopreservation).
A person of ordinary skill in the art would have been motivated to combine the methods as taught by Gabbai, Todd, Bikram and Bordelon, since Gabbai and Todd both provide a reason for utilizing magnetic nanoparticles in cryopreservation, where Bikram teaches adjustable amounts used for preparation, while Bordelon provides heating properties for such magnetic nanoparticles.
Further, the motivation to combine Gabbai, Todd, Bikram and Bordelon, are discussed, above, where the motivation to combine does not need to be the same as the reasons for Applicant to arrive at the same composition or method, so long as there is an expectation of some advantage provided by the combination of the references.  The MPEP states:
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). >See also Dystar  Textilfarben  GmbH  & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”).  See MPEP 2144 II.

Here, the person of ordinary skill would have had a reasonable expectation of success utilizing the products and processes from Gabbai, Todd, Bikram and Bordelon, because all of the compositions and methods taught address enhancing metal nanoparticles for the purposes of thermotherapeutic agents (e.g., may include cryopreservation).  As such, the compositions, as taught in Gabbai, Todd, Bikram and Bordelon, would be obvious choices to combine to employ in a composition of the instant claims to provide an expected advantage in improving the compositions.
It is submitted that based on the above, cryoprotective compositions comprising a cryoprotective agent and magnetic nanoparticles are well known in the art.  It would further have been obvious to one having ordinary skill in the art to combine the teachings taught in Gabbai with the teachings of Todd, Bikram and Bordelon for the purpose of providing a cryoprotective composition that utilizes magnetic nanoparticles in cryopreservation, including adjustable amounts used for preparation since Gabbai, Todd, Bikram and Bordelon all teach compositions and methods addressing the enhancement of metal nanoparticles for the purposes of thermotherapeutic agents (i.e., interpreted to include cryopreservation). 
Combinations of multiple products (i.e., metal nanoparticles in cryopreservation compositions, where the amount of nanoparticles can be adjusted) each known to have the same effect (i.e., magnetic nanoparticle compositions with ferromagnetic particles and superparamagnetic particles that are enhanced magnetic nanoparticles for the purpose of being thermotherapeutic agents including being used in cryopreservation methods) to produce a final product (a cryoprotective agent) having the same effect (i.e., ferromagnetic particles and superparamagnetic particles that are enhanced magnetic nanoparticles for the purpose of being thermotherapeutic agents including being used in cryopreservation methods) is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP2144.06).
With regard to instant claim 1 concerning the limitation “wherein the concentration of the magnetic nanoparticles is effective for magnetically induced uniform rewarming,” as discussed above, the prior art in combination (e.g., Bikram) teaches the same amount (i.e., concentration) of magnetic particles to be included in the composition, and would therefore at least function in the same manner.  That is, since the combined teachings provide for a cryoprotective composition that comprises a cryoprotective agent and magnetic nanoparticle within the claimed concertation of iron containing magnetic nanoparticles, the composition would necessarily be effective for rewarming of a cryopreserved specimen (see the above paragraphs concerning inherency, MPEP § 2112 (II)), In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112.01(II); expressly incorporated herein).  
Regarding the limitation “with minimal biomaterial damage” in claim 1, it is submitted that given the structural components which the instant compositions will, at some point in time, have on another product, in view of the same materials are taught within the combined teachings for the cryoprotective composition, the composition of the prior art will not materially change the compositions effect with regard to the cryopreserved specimen since they are of the same materials as claimed (see MPEP § 2112 (II)), In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112.01(II); expressly incorporated herein).  
Regarding claims 7-9, as above, the “effect” (e.g., cracking, devitrification, and suitable for transplantation) would all be at least obvious, or inherent, given the structural components which the instant compositions will, at some point in time, have on another product also will not materially change the instant composition, itself.  That is, in view of the same materials are taught within the combined teachings for the cryoprotective composition, the composition of the prior art will not materially change the compositions effect with regard to the cryopreserved specimen since they are of the same materials as claimed (see MPEP § 2112 (II)), In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112.01(II); expressly incorporated herein).  
It is further noted that as indicated in MPEP § 2112(I) “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112(I)). Accordingly, in view of the above, the composition from the combined teachings would minimize the damage indicated in claims 7-9.
Claims 1 and 27-28, are drawn to various concentrations, with each of these concentrations being related to an intended use of the composition. Specifically, these claims recite that the concentration are at the claimed levels “when the cryopreserved specimen is perfused with the cryoprotective composition” or “when the cryopreserved specimen is suspended in the cryoprotective composition”. The composition of independent claim 1 is a “cryoprotective composition” comprising “a cryoprotective agent” and magnetic nanoparticles. None of the claims limit to the composition including a “specimen”. Similarly, dependent claims 30 and 31 further limit to the specimen that is intended to be used with the claimed composition, but these claims do not limit to the inclusion of said specimen in the claimed composition. As discussed above, the references specifically teach that the cryoprotective compositions of the prior art are useful for biological material and cells, and that concentrations of nanoparticles can be from 0.1 mg/ml to 100 mg/ml. Therefore the product of the prior art is capable of the claimed intended use.  
It is additionally noted that with regard to claims 1 and 26-28, which are drawn to various concentrations of magnetic nanoparticles having diameters of a certain size, the concentration and diameters would be optimizable according to the cited references because both Gabbai and Todd teach varying the nanoparticles according to optimal cryopreservation limits depending on cell types (Gabbai, page 4, lines 1-3).  Where general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As each of the references indicate that the various proportions and amounts of the ingredients used in the claimed composition are result effective variables, it would have been within the purview of one of ordinary skill in the art to determine the optimal amount of the ingredient or relative ratio of each ingredient each one to the other in order to best achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, the various concentrations and diameters, would have been obvious at the time the invention was made.  
Regarding the limitations from claims 1 and 7-9 directed to any intended use or composition having capabilities for suitable for use in transplantation (claim 9), the teachings of Gabbai in view of Todd, Bikram and Bordelon, would include compositions that are structurally capable of the same functions as the instant claims, or are suitable for use therein, because the references teach, as a whole, a composition that would have the same structural elements.   It is noted that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).  The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957).  However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.  In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  While the reference does not show a specific recognition of the claim result, it is implied, and its discovery by appellants is tantamount only to finding a property in the old composition.”  In re Tomlinson, 363 F.2d at 934, 150 USPQ 623, at 628 (CCPA 1966) (emphasis in original).
Regarding claim 2, Gabbai teaches frozen specimen that are in the buffers.  It is interpreted that the collective “specimen” as a whole or in part has a minimum dimension of 0.1mm depending on the sample size (page 31, lines 4-11).
Regarding claim 3, Gabbai teaches specimen frozen in the presence of TES (50% semen, 50% TES) or the novel cryoprotective buffer (50% semen, 25% TES and 25% Neowater (page 31, lines 6-8).  Further, Todd teaches millimolar amounts (i.e., the concentration is no more than 9M) for cryopreservation (paragraphs 252-254).  It would have been obvious to a person of ordinary skill to have optimized the molarity based on the combined teachings of Gabbai and Todd.  
Regarding claims 1 and 26, Todd teaches compositions and methods having nanoparticle-loaded cells, where in at least one embodiment the nanoparticles are magnetic, paramagnetic, or superparamagnetic particles comprising a metal oxide, such as iron oxide (paragraphs 24, 79; claim 10).  Further, Todd teach the nanoparticles may comprise a diameter of less than about 10nm, for example, between 1 nm to abut 5nm (paragraphs 22 and 76.
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.  

Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. 
Applicant alleges that none of the cited references relate to a cryoprotective composition in a cryopreserved state as claimed that can uniformly rewarm a cryopreserved specimen. As an initial matter, as stated in the rejection above, the primary reference Gabbai specifically teaches that the cryoprotective composition comprising a cryoprotective agent and magnetic nanoparticles in a cryopreserved state. Therefore the primary reference teaches this structural limitation wherein the composition is in a cryopreserved state. Regarding the functional limitation that the claimed composition can uniformly rewarm a cryopreserved specimen, applicant should note that this function is directly tied to the structural limitation of the concentration of nanoparticles. Specifically, claim 1 recites the functional limitation “wherein the concentration of the magnetic nanoparticles is effective for magnetically inducted, rewarming of a cryopreserved specimen”. In other words, the functional property of uniform rewarming is claimed to be the result of concentration. Claim 1 further defines this concentration of magnetic nanoparticles during two different possible intended uses of the claimed product. As stated in the above rejection, both the high and the low end of the claimed range for the intended use is taught by Bikram. Specifically, as stated above, Bikram teaches iron oxide nanoparticles at concentrations of 100 µg/ml (teaching the lower limit of the claimed range) and 100 mg/ml (teaching the upper limit of the claimed range). Therefore since the cited art teaches a composition with the same structural features, and specifically renders obvious the claimed range of nanoparticles required for the functional property, the resulting function property would necessarily also be present. That is, since the combined teachings provide for a cryoprotective composition that comprises a cryoprotective agent and magnetic nanoparticle within the claimed concertation of iron containing magnetic nanoparticles, the composition would necessarily be effective for uniform rewarming as defined by the claim based on the concentration. Therefore this argument is not persuasive.
Applicant provides several statements discussing the importance of the heating rate for warming specific types of biospecimens. As an initial matter, applicant is again reminded that the claims are drawn to a cryoprotective composition that is in a cryopreserved state, and not a composition has been heated, nor a method of heating. It is further again noted that none of the claims limit to the inclusion of any specimen, nor any biospecimens, as part of the claimed composition. Applicant points to the attached Declaration, and alleges that it further demonstrates that the claimed cryoprotective compositions in a cryopreserved state consistently generates higher heating rates than would be expected in the liquid phase under a variety of conditions. The attached Declaration by Bischof, an inventor on the instant application, points to attached Exhibit D which shows that the heating rates of embodiments of the claimed composition were higher when the composition was warmed from a cryopreserved state as compared to said embodiments of the claimed composition being warmed from a liquid state. Applicant alleges this property of the composition was not predicted in the art. However, this observation of functional property of the claimed composition has not been compared to the closest prior art. Applicant cannot make a showing of unexpected results without showing what would have been expected based on the closest prior art. In the instant case, as stated above, the primary reference Gabbai (closest prior art) specifically teaches that the cryoprotective composition comprising a cryoprotective agent and magnetic nanoparticles in a cryopreserved state. Since Gabbai specifically teaches the composition in a cryopreserved state and not a liquid state, it is unclear how the applicant’s results relate to the composition taught by Gabbai. It is again also noted that each of the structural features of the claimed composition are specifically addressed in the rejection, and the applicant has not pointed to any structural features lacking in the art that provide a new functional property. Therefore this argument is not persuasive.
Applicant alleges that successful rewarming from a cryopreserved state includes uniformity of rewarming. Applicant highlights that the instant Specification states that magnetically induced rewarming of mNPs dispersed within a cryoprotective composition is required for uniformly rewarming bulk cryopreserved compositions with minimal biomaterial damage. As an initial matter, as stated above, the independent claim specifically limits to the functional property of uniform rewarming to the concentration of the nanoparticles, not to the dispersion of said nanoparticles. Applicant continues by again pointing to the attached Declaration, and Exhibit D, Figure H wherein applicant observed uniform warming rates in three probed positions of a biospecimen warmed from a frozen state after being cryopreserved in an embodiment of the claimed composition. Applicant also points to a publication (Exhibit E) published 8 years after the filing date of the instant application, and alleges that this also found the same results of uniform warming using an embodiment of the claimed composition. Applicants cannot show unexpected results before they have established what the skilled artisan would have expected. In the instant case, the primary reference Gabbai (closest prior art) specifically teaches that the cryoprotective composition comprising a cryoprotective agent and magnetic nanoparticles in a cryopreserved state, and the use of the composition for cryopreserving and rewarming biological specimens (see for example Gabbai at pages 24-26). Applicant has not related their results to the closest prior art and therefor have not shown that their results are unexpected. Additionally, as stated above, claim 1 recites the functional limitation “wherein the concentration of the magnetic nanoparticles is effective for magnetically inducted, rewarming of a cryopreserved specimen”. In other words, the functional property of uniform rewarming is claimed to be the result of concentration. Claim 1 further defines this concentration of magnetic nanoparticles during two different possible intended uses of the claimed product. As stated in the above rejection, both the high and the low end of the claimed range for the intended use is taught by Bikram. Therefore since the cited art teaches a composition with the same structural features, and specifically renders obvious the claimed range of nanoparticles required for the functional property, the resulting function property would necessarily also be present. Therefore this argument is not persuasive.
Applicant concludes by alleging that the properties exhibited by the claimed composition, which are addressed in the arguments above, are not inherent to the product and that the prior art does not teach these properties. As an initial matter, if these properties are not inherent to the claimed product then there appears to be a nexus between the applicant’s evidence and the claimed product. If there are additional structural features required for the composition to display these functional properties then the applicant’s arguments are not related to the scope of the instant claims. While the applicant has not shown that either of their alleged unexpected results are unexpected in view of the closest prior art, it is also again noted that the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. Thus the claiming of an unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Therefore this argument is not persuasive.




Conclusion
No claims are allowed.  No claims are free of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653